DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 24, 25, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the time period" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the light cones" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 25 recites the limitation "the light intensity" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 28 recites the limitation "the plane" and “the datum plane” in lines 2 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wolfinger US2019051814.
Regarding Claim 16, Wolfinger discloses a method for simulating shadows of a person moving in a building, the method comprising: creating basic lighting on the basis of at least one lamp (light sources 2 of fig. 2 and ¶42), particularly LED lamp(LED of ¶35); switching on a sequence circuit made up of at least two lamps (control unit 7 in conjunction with light sources 2 of ¶73), particularly a sequence circuit made up of at least two LED lamps, wherein the at least two lamps are activated in such an alternate manner that movements or shadows of a person are simulated(“To generate a shadow 24, certain light sources 2 of the security device 1 are switched off, or in general their intensity is reduced compared to other light sources 2 that illuminate the wall 21” of ¶73).
Regarding Claim 17, Wolfinger’s disclosures in fig. 5 and ¶42 in view of ¶73 reads on wherein the sequence circuit is configured as an LED sequence made up of at least two lamps.
Regarding Claim 18, Wolfinger’s disclosures in fig. 5 and ¶42 in view of ¶73 reads on wherein in each case, a subsequent lamp, is dimmed up during the dimming down of the preceding lamp in the series.
Regarding Claim 20,  Wolfinger discloses a device( safety device 1 of ¶35) for simulating shadows and/or simulating noises of a person, the device comprising: a control (control unit 7 of fig. 3B and ¶73); at least one lamp (light sources 2 of fig. 2 and ¶35), particularly a white LED lamp for creating basic lighting (W in RGBW fig. 2 and ¶s32, 33); at least two further lamps, particularly white LED-lamps, wherein the at least two further lamps can be activated alternately in such a manner on the basis of the control and switched on or switched off in sequence, so that movements or shadows of a person are simulated(¶73).
Regarding Claim 21, Wolfinger’s disclosures in fig. 5 and ¶42 in view of ¶73 reads on wherein the sequence circuit is configured in such a manner that the at least two further lamps can be switched on or switched off in sequence for creating a lamp sequence.
Regarding Claim 22, Wolfinger’s disclosures in fig. 5 and ¶42 in view of ¶73 reads on wherein the control is configured in such a manner that in each case, a subsequent lamp, is dimmed up during the dimming down of the preceding lamp in the series.
Regarding Claim 29, Wolfinger’s disclosures in fig. 5 and ¶72 reads on wherein the device is connected to an, in particular wireless, network environment, so that the device can be activated and configured by means of a control device, particularly a smartphone.
Regarding Claim 30, Wolfinger’s disclosures in fig. 3b and ¶47 reads on  a security system including the device according to Claim 20.
Allowable Subject Matter
Claims 23, 26, 27,  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19, 24, 25, 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685